Citation Nr: 1501954	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-48 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 80 percent for service-connected narcolepsy/idiopathic hypersomnia (narcolepsy), to include extra-schedular considerations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 





ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for narcolepsy/idiopathic hypersomnia and assigned a 10 percent disability evaluation effective March 6, 2008.  

During the pendency of the appeal, in a September 2009 rating decision, the RO increased the disability evaluation to 60 percent effective March 6, 2008.  The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in September, but he did not withdraw his appeal.  Instead, the Veteran's increased rating claim continued and he perfected his appeal by submitting a timely substantive appeal via VA Form 9.  See AB v. Brown, 6 Vet. App. 35 (1993); 38 C.F.R. § 20.200; 20.202.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file. 

In an October 2012 decision, the Board granted an increased disability evaluation of 80 percent for narcolepsy/idiopathic hypersomnia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2013 Order, the Court vacated the October 2012 Board decision to the extent that it denied entitlement to an evaluation in excess of 80 percent for narcolepsy/idiopathic hypersomnia, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Partial Vacatur and Remand (Joint Motion). 

In October 2013, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a new VA examination to determine the nature and severity of his disability and referral of the matter for extra-schedular consideration pursuant to 38 C.F.R. § 3.321.  After accomplishing the requested action, the RO continued the denial of the claim (as reflected in an August 2014 supplemental statement of the case), and returned the matter to the Board for further appellate consideration.  The Board finds that there has been compliance with its remand directives, and no further action is needed at this time. 

 During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the competent lay and medical evidence reflects that the Veteran's narcolepsy disability has been manifested by no more than episodes of daytime sleep attacks at least 14 times a week and episodes of sleep paralysis at least twice a month, which are both considered analogous to minor seizures manifested by brief interruptions in consciousness.  

2.  There is no medical evidence of cataplexy, and the preponderance of the medical evidence is against a finding that the frequency of the Veteran's narcoleptic episodes more nearly approximates a major seizure as contemplated by the rating criteria.

3.  The competent evidence of record does not show that the Veteran's narcolepsy disability is so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extra-schedular basis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 80 percent rating, to include extraschedular considerations, for service-connected narcolepsy/idiopathic hypersomnia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8108-8911 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

Review of the record reveals that, in July 2008, prior to the initial rating decision in January 2009, the RO sent the Veteran a letter advising him of the evidence and information necessary to substantiate a service connection claim and the responsibilities of the Veteran and VA in obtaining such evidence.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nevertheless, the Board notes that the RO also sent the Veteran a letter in May 2009 that advised him of how disability ratings and effective dates are assigned, as well as the rating criteria used to evaluate his service-connected narcolepsy disability.  As such, the Board finds that the Veteran has been provide all required notice in this case. 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA/QTC examination in August 2008 and a VA narcolepsy examination in November 2013.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

2.  Increased Initial Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability due to narcolepsy/idiopathic hypersomnia (narcolepsy) is currently rated as 80 percent disabling rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8108-8911, effective March 6, 2008.  The Veteran seeks a higher initial evaluation for his narcolepsy disability, to include extra-schedular considerations.

Diagnostic Code 8108 provides that narcolepsy is to be rated as petit mal epilepsy under Diagnostic Code 8911, which in turn is rated under the general rating formula for minor seizures.  Note (1) explains that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) explains that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Under the General Rating Formula for Major and Minor Epileptic Seizures are as follows, a rating of 80 percent is assigned with averaging at least one major seizure in three months over the last year, or more than 10 minor seizures weekly; and a rating of 100 percent is assigned with averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a. 

Note (1) to the General Rating Schedule states that when continuous medication is shown necessary for control of epilepsy the minimum rating will be 10 percent, not to be combined with any other rating for epilepsy.  Note (2) states that in the presence of major and minor seizures, the major type will be rated.  Note (3) states that there will be no distinction between diurnal and nocturnal major seizures. 

Turning to the merits of this case, the Board notes that the pertinent evidence of record includes treatment records from Dr. N.F. dated March 2007 to March 2008, an August 2008 VA/QTC examination report, VA outpatient treatment record from December 2008 to December 2012, and a November 2013 VA narcolepsy examination report, as well as the Veteran's lay statements and testimony. 

Treatment records from Dr. N.F. reflect that the Veteran presented for treatment in March 2007 with a history of excessive daytime sleepiness for which he had undergone several sleep studies that demonstrated pathological hypersomnolence but did not show sleep apnea or sleep onset REM periods.  The Veteran reported having dreams with short naps and sleep paralysis about five to six times per month manifested by waking up and being unable to move.  Dr. N.F. noted, however, that the Veteran did not appear to have cataplexy and no symptoms compatible with REM behavior disorder.  After examining the Veteran, Dr. N.F. stated that the Veteran suffered from clinically significant excessive daytime somnolence (EDS), but he also opined that the Veteran had narcolepsy without cataplexy manifested by dreams with short naps and the presence of sleep paralysis five to six times per month.  See March 2007 treatment record.  Subsequent treatment records from Dr. N.F. document the medication treatment the Veteran was prescribed for his narcolepsy and, in December 2007, the Veteran reported that he was likely to fall asleep three to four times a day.  See treatment records from Dr. N.F. dated from March 2007 to March 2008. 

At the August 2008 VA/QTC examination, the Veteran reported feeling very tired during the day, which resulted in him taking naps about twice a day.  However, the examiner noted that the Veteran denied having cataplexy or any other classic features of narcolepsy.  Based upon his interview of the Veteran, the VA examiner rendered a diagnosis of idiopathic hypersomnia, i.e., daytime sleepiness without a specific known pathogenic underlying cause or condition. 

A December 2008 VA treatment record reflects that this was the Veteran's initial visit for narcolepsy without cataplexy.  The Veteran reported having between two to three sleep attacks daily with his prescription regimen, as well as sleep paralysis one to two times a month.  Subsequent VA treatment records continue to reflect treatment for narcolepsy manifested by similar frequency of episodes of sleep attacks and sleep paralysis.  It was noted that the Veteran managed his narcolepsy disability with his regimen of medication and sleep habits.  There were no reported episodes of cataplexy or other seizure symptomatology.  See VA treatment records dated in July 2009, January 2010, February 2011, and January 2012. 

In November 2013, the Veteran was afforded a VA narcolepsy examination to evaluate the nature and severity of his disability.  The examination report reflected a diagnosis of narcolepsy.  The Veteran reported that his disability was manifested by symptoms of excessive daytime sleepiness, episodes of 2-4 sleep attacks daily, and episodes of sleep paralysis with hallucinations 1-2 times a month.  The Veteran described an episode of sleep attack as a sudden onset of the need to go to sleep and requires him to lay down and sleep for 10 to 30 minutes at a time.  He described an episode of sleep paralysis where he is awakes from sleep and his unable to move expect of his eyes and these episodes are accompanied by sleep onset/offset hallucinations.  The Veteran denied any experience of cataplexy.  The Veteran informed the VA examiner that he was currently employed as administrative office worker, and his disability impacts his work because of the need to fight through excessive daytime sleepiness and sleep attacks.  The Veteran does get sleep attacks at work and he sometimes misses work because of his disability.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner found that the Veteran's disability was manifested by sleep attacks, excessive daytime sleepiness, and sleep paralysis associated with hallucinations.  With respect to frequency, the VA examiner found that the Veteran experienced sleep attacks about 2-4 times per day or 14-28 times per week and he experienced sleep paralysis about 1-2 times per month upon awakening. It was felt that the Veteran's condition had remained stable over the past five years with the current medication regimen. 

Pursuant to the Board's November 2013 remand directives, the VA examiner addressed whether the Veteran's narcoleptic episodes are equivalent to one major seizure a month over the past year, i.e. generalized tonic-clonic convulsion with unconsciousness per month over the past year.   The VA examiner concluded that they were not equivalent.  The VA examiner noted that a major generalized tonic-clonic seizure by definition is associated with loss of consciousness and can be a life-threatening condition requiring breathing support with a ventilator in some cases.  A person experiencing a generalized tonic-clonic seizure would not be able to work while having the attack and would require urgent medical attention including possible intravenous medication.  The generalized seizure may also be associated with fecal and urinary incontinence and tongue biting.  

In contrast, the November 2013 VA examiner noted that the attacks that the Veteran described are not associated with loss of consciousness and the Veteran has been able to maintain a full time job and has been able to be at work while having the sleep attack, to include the ability to fight through the sleep attack and stay awake if needed at times such as during a meeting. The November 2013 VA examiner concluded that the Veteran's frequency of sleep attacks per month is equivalent to one major seizure per month.  The VA examiner reasoned that it is not only the number of attacks that need to be considered, but also the severity.  The November 2013 VA examiner concluded that it is less likely than not that the severity of Veteran's narcolepsy without cataplexy is equivalent to one (life-threatening) major seizure per month.

Based on the foregoing, the Board finds the preponderance of the evidence shows that the Veteran's service-connected narcolepsy is manifested by daytime sleep attacks that occur between two to four times a day, or 14 to 28 times a week.  The evidence also shows that the Veteran has a history of sleep paralysis five to six times a week, while the most recent evidence of record shows that his episodes of sleep paralysis occur once or twice a month with his current medication.  See March 2007 treatment record from Dr. N.F.; VA outpatient treatment record dated; September 2012 hearing transcript.  The preponderance of the evidence consistently shows that the Veteran does not have cataplexy or any other classic features of narcolepsy. 

Applying these findings to the rating criteria detailed above, the Board finds the preponderance of the evidence is against a finding that an evaluation in excess of 80 percent is warranted under Diagnostic Code 8911 at any point during the period under appeal.  Indeed, the evidence shows that the Veteran has experienced episodes of daytime sleep attacks at least 14 times a week throughout the appeal period, which are analogous to minor seizures manifested by a brief interruption in consciousness, and only warrants the current assigned 80 percent rating under the general rating formula.  See 38 C.F.R. § 4.124a, Diagnostic Code 8108-8911.

A higher, 100 percent rating is not warranted, however, because the Veteran's daytime sleep attacks are not analogous to a major seizure as contemplated by the rating criteria under Diagnostic Code 8911.  The preponderance of the evidence of record is against a finding that the frequency of the Veteran's narcoleptic episodes is equivalent to a major seizure as manifested by tonic-clonic convulsions with unconsciousness.  In this regard, the November 2013 VA examiner concluded that the severity and frequency of the Veteran's narcolepsy episodes was not equivalent to the severity of a one major seizure per month in the past year.  The VA examiner supported this medical conclusion by noting that the Veteran has consistently reported that he was still able to work full time and fight off sleep attacks at work if needed; whereas, the severity of a generalized tonic-clonic seizure would render a patient unable to work and require immediate medical attention.  Notably, there is no competent medical opinion to the contrary.

The Board has also considered the Veteran's assertion that his episodes of sleep paralysis are essentially cataplexia, and therefore, analogous to a major seizure that warrants a 100 percent rating under Diagnostic Code 8911.  In support of his assertion, the Veteran has submitted copies of two Board decisions which granted increased ratings for narcolepsy on the basis that the veteran in those cases was experiencing cataplexy which amounted to a major seizure activity. 

The Board has considered the Veteran's assertions in this regard; however, the Board finds that his argument must fail because the evidence in this case shows that the Veteran does not have cataplexy or any other seizure disorder.  Indeed, the evidence of record shows that every physician who has examined the Veteran in conjunction with his narcolepsy disability noted his episodes of sleep paralysis but, nonetheless, specifically stated that he does not have cataplexy.  See treatment records from Dr. N.F. dated March 2007 to March 2008, August 2008 VA/QTC examination report, November 2013 VA examination report, and VA outpatient treatment record. 

In this regard, the Board notes that, in the other Board decisions submitted by the Veteran, there was documented evidence of cataplectic attacks or a diagnosis of narcolepsy with cataplexy, which supported the Board's grant of an increased rating.  However, there is no medical evidence of cataplexy, and the preponderance of the competent medical evidence is against a finding that the frequency of his symptoms more nearly approximates a major seizure as contemplated by the rating criteria in the instant case. 

The Board has considered the Veteran's lay assertions, but the Veteran is not competent as a layperson to state that his narcoleptic episodes of sleep attacks and sleep paralysis are equivalent to a major seizure, as such is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, the Board finds particularly probative that medical professionals have noted the Veteran's episodes of sleep paralysis and specifically stated that he does not have cataplexy.  Also, the November 2013 VA examiner concluded that the frequency of the Veteran's narcoleptic episodes is not the equivalent of a major seizure per month.  As such, the Veteran's statements are not considered competent or credible evidence which supports the grant of a rating higher than 80 percent. 

The Board has considered the Veteran's service-connected narcolepsy under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there is no other Diagnostic Code that provides a basis to assign an evaluation higher than the 80 percent rating assigned herein.  The Veteran's claim must be denied. 

Extra-Schedular Considerations

The Veteran has argued that extra-schedular consideration is warranted in this case.  He contends that extra-schedular rating is warranted because the evidence shows that he experiences sleep attacks that average between 14 to 28 times a week, which nearly doubles the amount needed to warrant an 80 percent rating under the rating criteria.  

An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the Board finds that the manifestations of the Veteran's narcolepsy disability are not adequately addressed by the schedular rating criteria, and in particular, under Diagnostic Code 8911.  While the rating criteria used to evaluate minor seizures, to which episodes of narcolepsy are rated by analogy as directed under Diagnostic Code 8101, states occurrence of more than 10 episodes a week support an 80 percent evaluation, a higher evaluation of 100 percent can only be ascertain with the occurrence of a major seizure once a month.  Notably, the rating criteria does not differentiate between  those veterans who suffer from 11 minor seizures a week from those, like the Veteran, can suffer up to twice as many as required by the rating criteria, for the same 80 percent evaluation.  Given the frequency of the Veteran's narcolepsy episodes, which can be more than twice the amount specified in the rating criteria, the Board finds that the rating criteria is inadequate for evaluation of the Veteran's disability. 

Because the Board finds that the rating schedule is inadequate to evaluate the disability picture associated with the Veteran's service-connected narcolepsy disability, it is now necessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization before an extra-schedular evaluation is warranted.  See id.  The Board finds that the Veteran's narcolepsy disability does not. 

Here, the record does not show that the Veteran's disability resulted in frequent periods of hospitalization.  Also, the preponderance of the competent evidence of record is against a finding that his disability has resulted in marked interference with employment.  Notably, the Veteran has consistently reported that he has been able to maintain full-time employment despite his disability, and even though he experiences sleep attacks at work, he is able to fight through the symptoms and continue working if needed.  

Moreover, the case was referred to Compensation Service for extra-schedular consideration.  In an August 2014 memorandum decision, Compensation Service noted a reviewed the evidence, including the Veteran's reports of frequency of sleep attacks, but determined that there was no indication of marked interference of employment or frequent period of hospitalization as to warrant an extra-schedular rating.  In so finding, Compensation Services noted that the Veteran continues to work on a full time basis without significant problems and he has not been hospitalized for this condition.  Compensation Services concluded that the evidentiary record demonstrated that the symptomatology associated with the Veteran's service-connected narcolepsy did not present an unusual or exceptional disability pattern to render application of the regular rating criteria impractical.

The Board has also considered Dr. N.F.'s January 2008 private medical statement that indicates that the Veteran's disability could result in significant occupational problems.  Dr. N.F. noted that the Veteran's narcolepsy would result in a profound social and industrial impairment, as his tendency to fall asleep during sedentary activities limits his occupational options.  He also noted that narcolepsy patients are ill-suited for sedentary jobs that require sitting and concentrating for long periods of time and that any occupation that requires operation of dangerous machinery is medically contraindicated.  Dr. N.F. also stated that the Veteran would be best adapted to an occupational that includes a moderate amount of physical activity and varying tasks, in order to help maximize alertness.  Therefore, while Dr. N.F. has noted the functional limitations that could be caused by the Veteran's narcolepsy, his statements shows that the Veteran could accommodate for his disability and continue his employment in an appropriate workplace environment that involved moderate amounts of physical activity and varying tasks.  This is supported by the Veteran's own statements that he is able to fight off episodes of sleep attacks while and continue his work if needed. 

Moreover, the Board notes that both the August 2008 and November 2013 VA examiners noted that the overall effect of the Veteran's narcolepsy on his usual occupation and daily activities is minimal.  The preponderance of the competent evidence of record does not show that the Veteran's narcolepsy disability has caused him marked interference of employment. 

Based on the foregoing, although the Board finds that the rating criteria does not reasonably describes the Veteran's disability level and symptomatology for his service-connected disability, to the extent that the Veteran's disability may interfere with his employability, it has not resulted in marked interference and the current level of interference is addressed by the schedular rating criteria.  There is also no evidence of frequent hospitalizations as result of his disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board must conclude that disability rating in excess of 80 percent for service-connected for narcolepsy disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support the assignment of a higher rating on an extra-schedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Total Disability Rating Due to Individual Unemployability (TDIU) 

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the evidence of record demonstrates that the Veteran has had full time employment throughout the period under appeal.  The Veteran testified that he is currently employed as a security specialist for a contract company, which requires that he perform office related administrative work.  See September 2012 Board hearing transcript.  While the Veteran informed the November 2013 VA examiner that he has lost time from work as a result of his service-connected narcolepsy, no medical professional has stated that his service-connected narcolepsy renders him unemployable.  

The Board has considered Dr. N.F.'s medical statement (as discussed above) that the Veteran's narcolepsy can result in significant functional limitations; however, Dr. N.F.'s statement does not show that the Veteran's narcolepsy renders him incapable of securing or performing any substantial gainful employment.  Rather, in his statement, Dr. N.F. stated that the Veteran could maintain a job with moderate amounts of physical activity and varying tasks.  In this regard, the Board also notes that the VA examiners noted that the overall effect of the Veteran's narcolepsy on his usual occupation and daily activities is minimal. 

Based on the foregoing, the Board finds the evidence does not show the Veteran is unemployable due to his service-connected narcolepsy disability and that any affect his disability has on his employability is contemplated by the 80 percent disability rating currently assigned to his disability.  As such, further discussion of a TDIU is not necessary. 


ORDER

Entitlement to an evaluation in excess of 80 percent, to include extraschedular consideration, for service-connected narcolepsy/idiopathic hypersomnia is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


